Title: Thomas Jefferson to Joseph Delaplaine, 29 June 1814
From: Jefferson, Thomas
To: Delaplaine, Joseph


          
							Monticello
							June  29. 14.
						 
          Th: Jefferson presents his respects to Mr Delaplaine & willingly becomes a subscriber to the publication stated in
			 the
			 Prospectus
			 sent him. he presumes there will be some agent within
			 this
			 state who can recieve the subscription
			 money, the difficulty of making remittances of small & fractional sums to a distance & in a paper recievable there being a principal obstruction to these subscriptions.
			 since the date of
			 his
			 letter he has found in his library a very fine print of Vespucius done in Florence from the same original from which his portrait is taken. it is the frontispiece of an Eulogium on Vespucius, 6.I. by 4¼ I. should mr Delaplaine
			 find it more convenient to copy this, T whenever his engraver proceeds to that part of his work, Th:J. will cut it out of the book and forward it to him, to be returned when done with.
        